Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-24-2006

In Re: Jorge Porte
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-1059




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"In Re: Jorge Porte " (2006). 2006 Decisions. Paper 1388.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1388


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
BPS-160                                                          NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                ________________

                                        No. 06-1059
                                     ________________

                                  IN RE: JORGE PORTE,
                                              Petitioner
                                    ________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Middle District of Pennsylvania
                         (Related to M.D. Pa. No. 04-cv-01534)
                                   ________________

                        Submitted Under Rule 21, Fed. R. App. Pro.
                                    March 16, 2006

              BEFORE: RENDELL, AMBRO and BECKER, Circuit Judges

                                  (Filed: March 24, 2006)
                                    ________________

                                         OPINION
                                     ________________
PER CURIAM

       In July 2004 Jorge Porte filed a habeas corpus petition pursuant to 28 U.S.C. §

2241. In December 2005 Porte filed a mandamus petition seeking an order compelling

the District Court to rule on his petition. Shortly thereafter the District Court did so,

denying the petition on January 9, 2006.

       Accordingly, the mandamus petition is moot, and we will deny it.